Citation Nr: 0214425	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  94-31 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
fungus infection of the feet.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from January 1959 to 
December 1962.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Huntington, West Virginia.  

In August 2000, the Board remanded the claim of whether new 
and material evidence has been submitted to reopen a claim of 
entitlement to service connection for fungus infection of the 
feet and claims of entitlement to service connection for left 
knee disability and PTSD to the RO for further development.  
Subsequent to the Remand, the RO granted service connection 
for degenerative joint disease of the left knee in May 2001.  
The appeal has been returned to the Board for appellate 
review.  

The Board notes that in a statement dated in July 2001, the 
veteran requested increased ratings for the left knee 
disability and a service-connected right knee disability.  
The veteran also asserted claims of entitlement to service 
connection for a low back condition, a right hip condition, 
and a left hip condition as secondary to his service-
connected right and left knee disabilities.  Those matters 
have not been adjudicated by the RO and are referred for 
action deemed appropriate.  


REMAND

In July 2002, the veteran requested to be scheduled for a 
Videoconference Hearing, which was treated as a motion for 
another hearing.  The veteran indicated that certain 
information was not available at the time of a prior 
Videoconference hearing that was held in October 1999 or at 
the time of the Board's August 2000 remand.  The veteran 
provides that his request was delayed due to heart surgery.  
In October 2002, the Board found that the veteran 
demonstrated good cause, and granted his motion for a new 
videoconference hearing.  

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

Schedule the veteran for a 
Videoconference at the RO in accordance 
with applicable law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. JIVENS-MCRAE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




